Citation Nr: 1131711	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  10-39 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for asbestos pleural lung disease.  


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to April 1955.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, granted service connection for asbestos pleural lung disease, with a noncompensable rating assigned, effective March 26, 2009.

The issue of entitlement to an acquired psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's asbestos pleural lung disease has been manifested since the effective date of service connection, by Forced Vital Capacity (FVC) greater than 80-percent predicted and Diffusion Capacity of the Lung for Carbon Dioxide by the Single Breath Method (DLCO (SB)) greater than 80-percent predicted; cor pulmonale, pulmonary hypertension and outpatient oxygen therapy have not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial compensable rating for asbestos pleural lung disease are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.96, 4.97, Diagnostic Code 6833 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  Additionally, the Veteran was provided VA examinations in September 2009 and November 2010 to evaluate his asbestos pleural lung disease.  

There is no indication that service-connected asbestos pleural lung disease has worsened since the November 2010 VA examination.  As such, the Board finds that further examinations are not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.


Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Evidence to be considered in the appeal of an initial disability rating is not limited to that reflecting the current severity of the disorder.  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the initial evaluation period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's asbestos pleural lung disease has been rated under Diagnostic Code 6833.  In applying Diagnostic Code 6833, a pulmonary function test is generally required.  38 C.F.R. § 4.96

The general rating formula for interstitial lung disease (diagnostic codes 6825 through 6833) provides a 10 percent rating for Pulmonary Function Test (PFT) results revealing Forced Vital Capacity (FVC) of 75- to 80-percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66- to 80-percent predicted.  A 30 percent rating is assigned for FVC of 65- to 74-percent predicted, or; DLCO (SB) of 56- to 65-percent predicted.  A 60 percent rating is warranted for FVC of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  A 100 percent rating is warranted for FVC less than 50-percent predicted, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  38 C.F.R. Part 4, including §§ 4.31, 4.97, Diagnostic Codes 6825- 6833 (2010).

Factual Background  

The Veteran submitted a February 2009 private treatment record which contained reports of slight dyspnea on exertion for the last year or so, occurring when he did heavy work like mowing the lawn or carrying heavy furniture.  The Veteran denied significant wheezing, fevers, chest pain, orthopnea or leg swelling and he had an occasional cough.  A PFT conducted at that time was noted to be normal, with FVC of 96 percent predicted and no bronchodilator response.  DLCO was not recorded but the lung volumes and diffusing capacity were noted to be normal as well.  The impression was of asbestos related calcific pleural plaques, which were mild.  

In September 2009, the Veteran was provided a VA examination where he reported that he could walk as far as he wanted, could do all of his activities of daily living easily and coughed only on occasion.  He denied the use of oxygen.  The PFT revealed FVC of 105 percent predicted and DLCO of 105 percent predicted.  There was no response to bronchodilator.  The examiner found mild obstruction, normal lung volumes and normal diffusing capacity.  

The Veteran received a second VA examination in November 2010 where he reported a near-constant, non-productive cough, daily wheezing when walking, and dyspnea on mild exertion.  He denied productive cough, cor pulmonale or pulmonary hypertension.  The PFT revealed FVC of 100 percent predicted and DLCO of 119 percent predicted.  The examiner found mild obstruction, normal lung volumes and normal DLCO with no evidence of cor pulmonale or pulmonary hypertension.  Bronchodilators were not administered because FEV 1 was over 80 percent of predicted.

Analysis

The PFTs, both VA and private, have been consistent in showing that the Veteran's disability does not approximate the criteria for a compensable rating under the general rating formula for interstitial lung diseases.  The Veteran has acknowledged that his PFT results do not meet the schedular criteria for a compensable rating, but contends that he should be awarded a compensable rating on the basis of "physical and psychological discomfort."  The schedular rating criteria do not; however, provide for a compensable rating on this basis.  

Because the Veteran's PFTs have not shown that he meets or approximates the criteria for a compensable rating at any time since the effective date of service connection, the preponderance of the evidence is against a compensable initial rating on a schedular rating.  See 38 C.F.R. §§ 4.96-4.97.  


Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Veteran essentially contends that the rating criteria are inadequate in that they do not take into account his physical and psychological discomfort.  He has elaborated that he worries that might develop a more severe pulmonary disease, such as mesothelioma and that he experiences shortness of breath on exertion.  He points out that he was exposed to asbestos while serving his country.

To the extent the Veteran contends that he has developed a psychiatric disability as the result of the service connected pulmonary disease; this issue has been referred to the RO for adjudication.  The Veteran has reported that he is "plagued by the thought of being physically ill to the point of not being able to live a comfortable life with my family."  The rating schedule contemplates reassessment if the condition changes.  The Veteran has not reported that he is currently unable to live a comfortable life with his family.  

The PFTs are meant to measure the Veteran's ability to measure the ability of the lungs to function and would necessarily contemplate any abnormal shortness of breath associated with pulmonary function.  The rating criteria contemplate the Veteran's disability.  The Veteran's asbestos pleural lung disease is manifested by complaints such as wheezing, dyspnea, and coughing.  These manifestations are contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is, therefore, not warranted.


Total Rating

The Court has held that a total disability rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).  

The Veteran reported during the September 2010 VA examination that he has been employed full time for the last two to five years and that he had lost less than one week in the last twelve months due to tiredness and shortness of breath.  

The Veteran has not reported that he is currently unemployed or that service-connected disabilities cause him to be unemployable.  There is no other evidence to that effect in the claims folder.  Accordingly, further consideration of entitlement to TDIU is not required.



ORDER

An initial compensable rating for asbestos pleural lung disease is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


